     Case 2:20-cv-01414-JCM-EJY Document 45 Filed 08/26/21 Page 1 of 4




 1    PETER S. CHRISTIANSEN, ESQ.
      Nevada Bar No. 005254
 2    pete@christiansenlaw.com
      R. TODD TERRY, ESQ.
 3    Nevada Bar No. 6519
      tterry@christiansenlaw.com
 4    WHITNEY J. BARRETT, ESQ.
      Nevada Bar No. 13662
 5    wbarrett@christiansenlaw.com
      CHRISTIANSEN TRIAL LAWYERS
 6    710 S. 7th Street
      Las Vegas, Nevada 89101
 7    Telephone:      (702) 240-7979
      Facsimile:      (866) 412-6992
 8
      Attorneys for Plaintiff
 9
                                   UNITED STATES DISTRICT COURT
10
11                                           DISTRICT OF NEVADA

12      KYLE A. ALCARAZ, an individual;
                                                           CASE NO.      2:20-cv-01414-JCM-EJY
13                              Plaintiff,

14      v.

15      CONAGRA BRANDS, INC.; CONAGRA                           STIPULATION AND ORDER TO
        FOODS, INC.; SAM’S WEST, INC. dba                         EXTEND DISCOVERY AND
16      SAM’S CLUB; DOES 1 through 10; and                          OTHER DEADLINES
        ROE BUSINESS ENTITIES 1 through 10,                          (THIRD REQUEST)
17      inclusive;
18      Defendants.
19           Plaintiff, KYLE A. ALCARAZ, by and through his attorneys of record, PETER S.
20    CHRISTIANSEN, ESQ., R. TODD TERRY, ESQ., and WHITNEY J. BARRETT, ESQ. of
21
      CHRISTIANSEN TRIAL LAWYERS, and Defendants CONAGRA BRANDS, INC.;
22
      CONAGRA FOODS, INC., and SAM’S WEST, INC., by and through their attorneys, J.
23
      CHRISTOPHER JORGENSEN, ESQ. of LEWIS ROCA ROTHGERBER CHRISTIE LLP and
24
      TED HARTMAN, ESQ. (pro hac vice) of BLACKWELL BURKE P.A., hereby file their third
25
      joint application to extend the discovery cut off period and other deadlines in this case, pursuant
26
      to LR II 26-4. The present discovery cutoff date is November 1, 2021.
27
28
     Case 2:20-cv-01414-JCM-EJY Document 45 Filed 08/26/21 Page 2 of 4




 1       I.        DISCOVERY COMPLETED
 2                 1. Plaintiff produced his initial FRCP 26(a)(1) disclosure and two supplements
 3                     thereto;
 4                 2. Defendants produced their initial FRCP 26(a)(1) disclosure;
 5                 3. Plaintiff has issued a subpoena to Lowe’s Home Improvement; and
 6
                   4. The parties have propounded and responded to written discovery requests.
 7
         II.       DISCOVERY TO BE COMPLETED
 8
                   1. Plaintiff will take the depositions of Defendants’ corporate designees and
 9
                       employees;
10
                   2. Defendants will depose Plaintiff;
11
                   3. The parties will disclose expert witnesses and depose their respective experts;
12
                   4. The parties intend to serve, and respond to, additional written discovery; and
13
                   5. The parties intend to subpoena and conduct the depositions of third parties, fact
14
15                     witnesses, Plaintiff’s treating providers, and the parties’ experts.
         III.      GOOD CAUSE WHY THE DISCOVERY REMAINING WAS NOT
16
                   COMPLETED WITHIN THE TIME LIMITS SET BY THE COURT
17              Good cause exists to extend all deadlines, including the expert deadline, due to the
18
      technical, complex and fact dependent evidence the experts will need in order to author their
19
      reports in this products liability matter. Plaintiff has subpoenaed evidence, including the product
20
      at issue (the exploding Pam Can), from Lowe’s Home Improvement. The can is critical to expert
21
      opinions in this matter. Furthermore, the parties are currently engaged in settlement negotiations,
22
      and they wish to save costs associated with expert reports which could be utilized toward a
23
      settlement. The parties intended for the remaining discovery set forth above to be completed
24
      within the existing discovery period, however, counsel for all parties agree the current discovery
25
      deadline is insufficient in time to complete the remaining discovery. Accordingly, the parties have
26
27    agreed to continue the discovery deadlines an additional ninety (90) days.

28


                                                         2
     Case 2:20-cv-01414-JCM-EJY Document 45 Filed 08/26/21 Page 3 of 4




 1       IV.    PROPOSED SCHEDULE FOR COMPLETING DISCOVERY:
 2
                                   EXISTING DEADLINES              PROPOSED DEADLINES
 3
            Close of Discovery         November 1, 2021                 February 13, 2022
 4
 5        Final Date to Amend
                                             Closed                          Closed
          Pleadings/Add Parties
 6
 7             Initial Expert
                                        August 31, 2021                December 10, 2021
           Disclosures Deadlines
 8
 9          Rebuttal Expert
                                      September 30, 2021                January 12, 2022
           Disclosure Deadline
10
              Final Date for
11                                    November 30, 2021                  March 14, 2022
           Dispositive Motions
12
13
       DATED this 24th day of August, 2021            DATED this 24th day of August, 2021
14
       CHRISTIANSEN TRIAL LAWYERS                     LEWIS ROCA ROTHGERBER CHRISTIE
15                                                    LLP
16
       By     /s/ Whitney J. Barrett                  By    /s/ Ted D. Hartman
17     PETER S. CHRISTIANSEN, ESQ.                    J. CHRISTOPHER JORGENSEN, ESQ.
       NV Bar No. 5254                                NV Bar No. 5382
18     R. TODD TERRY, ESQ.                            3993 Howard Hughes Parkway, Suite 600
19     NV Bar No. 6519                                Las Vegas, NV 89169
       WHITNEY J. BARRETT, ESQ.
20     NV Bar No. 13662                               TED D. HARTMAN, ESQ. (pro hac vice)
       710 South 7th Street, Suite B                  BLACKWELL BURKE P.A.
21     Las Vegas, NV 89101                            431 South Seventh Street, Suite 2500
22     Attorneys for Plaintiff                        Minneapolis, MN 55415
                                                      Attorneys for Defendants
23
24
25
26
27
28


                                                 3
     Case 2:20-cv-01414-JCM-EJY Document 45 Filed 08/26/21 Page 4 of 4




 1                                                ORDER
 2    IT IS HEREBY ORDERED:
 3           The discovery cut off is extended from November 1, 2021 to January 31, 2022 in which
 4    all discovery in this action shall be completed;
 5    IT IS FURTHER ORDERED:
 6           Plaintiff and Defendant shall disclose their experts to each other at least sixty (60) days
 7    before the discovery cutoff date, which is by November 29, 2021, and Plaintiff and Defendant
 8    shall disclose rebuttal experts at least thirty (30) days after the initial date for disclosure of
 9    experts, which is by December 29, 2021;
10           All pretrial motions, including but not limited to, discovery motions, motions to dismiss
11    and motions for summary judgment shall be filed and served no later than thirty (30) days after
12    the close of discovery, which is February 28, 2022;
13           The Joint Pre-Trial Order in the above-captioned action shall be filed with this Court no
14    later than thirty (30) days after the date set for filing dispositive motions, which shall be March
15    30, 2022; and
16           The last day for the parties to file their Motion and/or Stipulation to Extend Discovery
17    shall be twenty (20) days prior to the discovery cut off, which is by January 11, 2022.
18           IT IS SO ORDERED this 26th day of August, 2021.
19
                                                    ___________________________________
20
                                                    UNITED STATES MAGISTRATE JUDGE
21
      Submitted by:
22
      CHRISTIANSEN TRIAL LAWYERS
23
24    By     /s/ Whitney J. Barrett
      R. TODD TERRY, ESQ.
25    Nevada Bar No. 6519
      WHITNEY J. BARRETT, ESQ.
26    Nevada Bar No. 13662
27    710 South 7th Street
      Las Vegas, NV 89101
28    Attorneys for Plaintiff


                                                         4
